Name: Commission Regulation (EEC) No 607/86 of 28 February 1986 fixing the initial quota for cheese imports into Portugal from third countries
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  tariff policy;  trade
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 58/31 COMMISSION REGULATION (EEC) No 607/86 of 28 February 1986 fixing the initial quota for cheese imports into Portugal from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 The volume of the initial quota for 1986 for imports into Portugal from third countries of cheeses falling within subheadings 04.04 D and E I b) ex 1 and ex 2 of the Common Customs Tariff which are specified in Annex I to Council Regulation (EEC) No 3797/85 shall be 43 1 tonnes . Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation ( EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricul ­ tural products subject to the system of transition by stages ('), and in particular Article 3(1 ) thereof, Whereas , pursuant to Article 280 of the Act of Acces ­ sion of Spain and Portugal , Portugal may, until 31 December 1995 , maintain quantitative restrictions on imports from third countries ; whereas such restric ­ tions may , as specified in Annex I to Council Regula ­ tion ( EEC) No 3797/ 85 , apply to 2 % of Portugal 's average annual production , during the three years before accession , of certain cheeses falling within head ­ ing No 04.04 of the Common Customs Tariff listed in the said Annex ; whereas , accordingly , the quota should be as shown in this Regulation ; For the period from 1 March to 31 December 1986 the said volume shall be reduced by one-sixth . A rticle 2 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between the applicants . 2 . The applications for import authorizations shall be subject to the lodging of a security, which shall be released, under the conditions defined by the Portuguese authorities , once the goods have been effec ­ tively imported . Article 3 The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . They shall , for each of the products concerned, trans ­ mit, not later than the 15th day of each month , the fol ­ lowing information on import authorizations issued in the preceding month :  the quantities covered by the import authorizations issued ,  the quantities imported . Article 4 This Regulation shall enter into force on 1 March 1986 . Whereas , to ensure proper management of the quota , the applications for import authorizations should be subject to the lodging of a security ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management Committee for Milk and Milk Products , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367 , 31 . 12 . 1985 , p. 23 .